[EDITORS' NOTE:  THIS PAGE CONTAINS HEADNOTES. HEADNOTES ARE NOT AN OFFICIAL PRODUCT OF THE COURT, THEREFORE THEY ARE NOT DISPLAYED.] *Page 221 
The provisions of paragraph 4 (d) of the specifications, as we read them, do not unambiguously cover *Page 222 
the plaintiff's claim for the cost of removal of the old foundation walls. The existence of the old walls in the subjacent land was not a "difference in the character of earth to be excavated" and it was to "such differences in subsoil conditions" that paragraph 4 (d) was addressed. Nor is it clear enough to us that the old walls were "obstacles to the securing of a good, solid foundation" in the sense of paragraph 45 (a) of the specifications.
Moreover, article XXX of the contract provides that the reasonable value of extra work required by changes in the plans and specifications is to be added to the contract price. This provision of the contract was made inapplicable to excavation work when it was held below that the removal of the old walls was covered by the specifications above referred to. We cannot adopt that view. If there is any conflict between the provisions of the contract and those of the specifications, the former should be applied. (Dean v. Mayor, 167 N.Y. 13, 17.) We pass upon no other question.
The judgments should be reversed and a new trial granted, with costs to abide the event.
LEHMAN, Ch. J., LOUGHRAN, FINCH, RIPPEY, SEARS, LEWIS and CONWAY, JJ., concur.
Judgments reversed, etc. *Page 223